—Judgment, Supreme Court, New York County (John Bradley, J., on motion to dismiss; William Leibovitz, J., at jury trial and sentence), rendered May 28, 1998, convicting defendant of four counts of grand larceny in the fourth degree and four counts of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to eight concurrent terms of 2 to 4 years, unanimously affirmed.
Defendant expressly w'aived his present claim that he was denied the right to have his testimony heard by the Grand Jury prior to the voting of an indictment (see, People v Evans, 79 NY2d 407). We see no reason to invalidate this waiver, which was part of a reasonable compromise that allowed defendant an opportunity to testify before the Grand Jury. In any event, at the time in question, defendant’s statutory right to testify had been extinguished because he had already been provided with, and had refused, reasonable opportunities to testify (see, People v Turner, 227 AD2d 120). Concur—Sullivan, J. P., Mazzarelli, Wallach, Rubin and Andrias, JJ.